   Case: 1:16-cv-11039 Document #: 391 Filed: 10/08/20 Page 1 of 6 PageID #:9832




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 STEVEN E. FREEDMAN and KATE                 )
 FREEDMAN, as Trustees of the STEVEN         )
 AND KATE LIVING TRUST DATED APRIL           )
 20, 2005,                                   )
                           Plaintiffs,       )
 v.                                          )
                                             )
 AMERICAN GUARDIAN HOLDINGS, INC., )
 an Illinois corporation,                    )
                                             )         Civil Action No. 1:16-cv-11039
                               Defendant.    )
 ______________________________________ )
 AMERICAN GUARDIAN HOLDINGS, INC., )                   Hon. Jorge L. Alonso
 an Illinois corporation, and AMERICAN       )
 GUARDIAN WARRANTY SERVICES, INC. )
 an Illinois corporation                     )
                                             )
                         Counter Plaintiffs, )
 v.                                          )
                                             )
 STEVEN E. FREEDMAN, individually and as )
 Trustee of the STEVEN AND KATE LIVING )
 TRUST DATED APRIL 20, 2005                  )
                                             )
                         Counter Defendant.  )

                   FREEDMAN’S SUPPLEMENT TO STATUS REPORT

       In advance of the trial set for October 19 and 20, 2020, Counter Defendant Steven

Freedman, submits this Supplement to the Parties’ Joint Status Report filed today, and pursuant

to the Court’s October 7, 2020 Order (ECF 389). In addition to the items identified in the Joint

Status Report filed today, Mr. Freedman is independently looking for clarification as to the

admissibility of testimony of certain of American Guardian’s witnesses via deposition. Mr.

Freedman’s position on this point is addressed further below.
      Case: 1:16-cv-11039 Document #: 391 Filed: 10/08/20 Page 2 of 6 PageID #:9833




      A.     Mr. Freedman’s Position Regarding The Testimony of American Guardian’s
             Employee Witnesses

           1.     As Mr. Freedman set forth in his February Pre-Trial submission (PTO Ex. D1), Mr.

Freedman objects to American Guardian presenting its employee witnesses, specifically, Jonathan

Anderson, Zach Hughes, Matthew Weil, and Richard Simmons,1 by deposition testimony because

those individuals are employees of American Guardian, are under American Guardian’s control,

and American Guardian has not demonstrated that these individuals are “unavailable” pursuant to

Federal Rule of Civil Procedure 32(a)(4), such that American Guardian may rely on their

deposition testimony in lieu of live testimony.

           2.     Further, as American Guardian failed to identify Mr. Anderson, Zach Hughes, or

Mr. Simmons on its “will call” or “may call” trial witness list submitted to the Court in February,

it is Mr. Freedman’s position that the Court should not permit American Guardian to present any

testimony from these witnesses should these witnesses fail to appear live at trial.

                    Matthew Weil, Jonathan Anderson, and Richard Simmons

           3.     American Guardian employees Matthew Weil2, Jonathan Anderson, and Richard

Simmons, all reside within this Court’s jurisdiction and are senior executives of American

Guardian. American Guardian has not shown any reason why these witnesses are unavailable to

testify live at trial pursuant to Federal Rule of Civil Procedure 32, particularly here where witnesses

will testify “live” via remote means.




1
 Mr. Freedman had also objected to the deposition designations of American Guardian employee David
Stewart on similar grounds. As the Stewart deposition designations that American Guardian seeks to
introduce are short and of limited importance to the claims American Guardian asserts, Mr. Freedman
withdraws its objection to the presentation of Mr. Stewart’s testimony via deposition designation.
2
    American Guardian listed Mr. Weil on PTO Ex. D as a “may” call witness.


                                                  -2-
    Case: 1:16-cv-11039 Document #: 391 Filed: 10/08/20 Page 3 of 6 PageID #:9834




        4.      It is Mr. Freedman’s position that, as the offering party of this testimony, American

Guardian has a duty to secure its witnesses’ appearances at trial or demonstrate that they are in

fact unavailable under Rule 32(a)(4). See Rascon v. Hardiman, 803 F.2d 269, 277 (7th Cir. 1986)

(noting that offering party bears burden of proving that the deposition testimony is admissible

under Rule 32); Hall v. Jaeho Jung, 819 F.3d 378, 381 (7th Cir. 2016) (deposition testimony

inadmissible where witness was not “unavailable” under Rule 32).

        5.      Accordingly, should American Guardian fail to present Mr. Anderson, Mr. Weil,

and Mr. Simmons as live witnesses at trial, Mr. Freeman objects to the admission of any of their

deposition testimony.

                                             Zach Hughes

        6.      While American Guardian employee Zach Hughes does not reside in Illinois, this

trial would not be happening but for Zach Hughes’ allegations regarding his December 16,

2017 meeting with Steve Freedman. American Guardian reinstated this litigation because of

allegations Zach Hughes made and he will be American Guardian’s central witness in this case.3

        7.      Zach Hughes live testimony is particularly important here because a central issue

at trial will be his credibility regarding his version of events at his December 16, 2017 meeting

with Mr. Freedman. Griman v. Makousky, 76 F.3d 151, 153 (7th Cir. 1996) (“Anglo–American

courts [have a strong preference] for live testimony, especially in a case that turns on the

credibility of testimony contradicted by other witnesses.”) (emphasis added); see Berry Plastics

Corp. v. Intertape Polymer Corp., No. 3:10-CV-00076, 2015 WL 7960986, at *2 (S.D. Ind. Dec.

4, 2015) (allowing deposition testimony in lieu of live appearance “would undermine the court's


3
  This is not the first time American Guardian has refused to produce Zach Hughes. Indeed, American
Guardian caused Zach Hughes to defy a deposition subpoena, requiring then-Magistrate Judge Rowland
to order American Guardian to produce Zach Hughes for deposition in Chicago the following day (ECF
234). Clearly, American Guardian has the ability to require Mr. Hughes’ participation in this proceeding.


                                                  -3-
   Case: 1:16-cv-11039 Document #: 391 Filed: 10/08/20 Page 4 of 6 PageID #:9835




preference for live testimony and the significance of cross-examination” particularly in

circumstances where the trier of fact is called to weigh the witness’s “demeanor and weigh

the credibility of his testimony”) (emphasis added); see also Guignard v. Nat'l R.R. Passenger

Corp 11 C 124, 2012 WL 1108242, at *4 (N.D. Ill. Apr. 1, 2012) (“The Seventh Circuit and courts

in this district have repeatedly and consistently indicated their preference for live testimony at

trial.”); Sky Valley Ltd. P'ship v. ATX Sky Valley, Ltd., 776 F.Supp. 1271, 1277 (N.D. Ill. 1991)

(“The interest of justice is better served by ensuring the presence of live witness testimony. It is

well settled that the trier of fact should not be forced to rely on deposition evidence when the

deponent's live testimony can be procured.”)

          8.   That American Guardian made a strategic determination in February 2020 to not

call Zach Hughes, long before any recently asserted “unavailability,” American Guardian must

now live the consequence of that choice – i.e., it cannot submit deposition testimony of an

employee witness essential for its case; nor can it call him live given its failure to identify him as

a witness at trial as required under the Court’s pretrial order.

          9.   Notwithstanding that it did not identify Zach Hughes as a “will” call or “may” call

witness, on October 5, 2020—two weeks before trial and five months after confirmation of this

trial setting—American Guardian’s counsel emailed the Court, stating that Zach Hughes was

“unavailable” to testify on October 19 or 20 due to “personal and family commitments that cannot

be changed.” See October 5, 2020 email from D. Lefler to Judge Alonso. Shortly thereafter, Mr.

Freedman’s counsel asked American Guardian’s counsel for further information regarding Zach

Hughes’ purported unavailability at trial, but American Guardian’s counsel provided no additional

detail.




                                                 -4-
   Case: 1:16-cv-11039 Document #: 391 Filed: 10/08/20 Page 5 of 6 PageID #:9836




       10.     Indeed, a party that seeks to use deposition testimony in lieu of live testimony

because of the claimed “unavailability” of a witness must first meet its obligation under Federal

Rule of Civil Procedure 32(4)(D) to use reasonable diligence to secure the witness's presence. See

Schwartz v. System Software Assocs., Inc., 32 F.3d 284, 289 (7th Cir. 1994) (affirming district

court's exclusion of deposition testimony from being read at trial where no showing was made of

witness “unavailability” under Rule 32). Here, American Guardian has had five months to secure

Zach Hughes testimony since the Court set the October 19 trial date.

       11.     Should American Guardian fail to produce Mr. Zach Hughes to testify at trial, Mr.

Freedman requests that the Court make an adverse inference against American Guardian due to

the fact that American Guardian has decided not to call its key witness at trial. See Am. Jur. 2d,

Evidence §§ 259 to 270 (recognizing that the failure to call an available witness who is within one

party's control and has knowledge pertaining to a material issue may, if not satisfactorily explained,

lead to an inference or presumption that the witness's testimony would have been adverse to the

party); Chicago Coll. of Osteopathic Med. v. George A. Fuller Co., 719 F.2d 1335, 1353 (7th Cir.

1983) (“According to the ‘missing witness’ rule, when ‘a party has it peculiarly within his power

to produce witnesses whose testimony would elucidate the transaction,’ but chooses not to call

them, an inference arises “that the testimony, if produced, would be unfavorable.”) (quoting

Graves v. United States, 150 U.S. 118, 121 (1893) and finding that when an employer fails to call

an employee who could give important testimony relative to issues in litigation, and does not

account for his absence, a presumption arises that the employee’s testimony would be unfavorable

to his employer (internal citation omitted)).

       12.     Even if the Court allows American Guardian to reverse its February 2020 strategic

choice, and now allows American Guardian to call Mr. Hughes live, its eve-of-trial claim that Mr.




                                                -5-
   Case: 1:16-cv-11039 Document #: 391 Filed: 10/08/20 Page 6 of 6 PageID #:9837




Hughes is “unavailable” fails. Because the Court has ordered this trial to proceed virtually, Zach

Hughes can appear virtually from North Carolina, and thus travel to the jurisdiction does not pose

any impediment to his live testimony. See Griman, 76 F.3d at 153 (“Given the strong preference

of Anglo–American courts for live testimony, especially in a case that turns on the credibility of

testimony contradicted by other witnesses . . . we cannot say that the judge abused his discretion

in concluding that no “exceptional circumstances” warranted the admission of [witness’s]

deposition into evidence”).

        13.     In sum, Mr. Freedman asks that the court uphold his objection to American

Guardian’s introduction of deposition testimony in lieu of live testimony from Mr. Anderson, Mr.

Simmons, Mr. Weil, and Zach Hughes, or, in the alternative, require American Guardian to

produce these witnesses to testify live at trial.



Dated: October 8, 2020                                    STEVEN E. FREEDMAN and KATE
                                                          FREEDMAN, as Trustees of the STEVEN
                                                          AND KATE LIVING TRUST DATED
                                                          APRIL 20, 2005

                                                          By: /s/ James A. Rolfes
                                                                One of Their Attorneys

                                                          James A. Rolfes (ARDC #6200271)
                                                          Lewis B. Greenblatt (ARDC #1048554)
                                                          Kristen A. DeGrande (ARDC #6323668)
                                                          Meredith A. Shippee (ARDC #6306992)
                                                          REED SMITH LLP
                                                          10 South Wacker Drive
                                                          Chicago, Illinois 60606
                                                          312.207.1000
                                                          jrolfes@reedsmith.com
                                                          lgreenblatt@reedsmith.com
                                                          kdegrande@reedsmith.com
                                                          mshippee@reedsmith.com
                                                          Attorneys for Counter Defendant




                                                    -6-
